UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7015



DEMETRIC GRAY PEARSON,

                                              Plaintiff - Appellant,

          versus


STUART O. SIMMS, Secretary, D.P.S.C.S.; JOSEPH
P. SACCHET, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-3-8-PJM)


Submitted:   September 11, 2003       Decided:   September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Demetric Gray Pearson appeals the district court’s order

denying his motion for appointment of counsel and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.       He renewed his motion for

appointment of counsel in this court.      We have reviewed the record

and find no reversible error.          Accordingly, we deny Pearson’s

motion for appointment of counsel and affirm substantially on the

reasoning of the district court.       See Pearson v. Simms, No. CA-03-

3-8-PJM (D. Md. filed June 23, 2003 & entered June 24, 2003).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2